DETAILED ACTION

Summary
This is the initial Office Action based on the Battery Storage Device for Electric Vehicle filed June 2, 2020.
Claims 1-10 are currently pending.

Claim Objections
Claims 3, 4, and 9 are objected to because of the following informalities:  
Claims 3, 4, and 9 recite the limitation “the connecting members” on line 4 and on line 5 of claim 3, on line 2 and on line 4 of claim 4, and on line 4 of claim 9.
It is unclear if “the connecting members”, recited on line 4 and on line 5 of claim 3, on line 2 and on line 4 of claim 4, and on line 4 of claim 9, are referring to any of the “several connecting members” recited on line 9 of claim 2 and if so, which of the several connecting members, or if “the connecting members”, recited on line 4 and on line 5 of claim 3, on line 2 and on line 4 of claim 4, and on line 4 of claim 9, are referring to entirely different connecting members altogether.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 recites the limitation “the fastening holes” on line 5-6.
It is unclear if “the fastening holes” recited on line 5-6 of claim 3 are referring to any of the “several recessed fastening holes” recited on line 2 of claim 3 and if so, which of the several recessed fastening holes, or if “the fastening holes” recited on line 5-6 of claim 3 are referring to entirely different fastening holes altogether.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “several connecting members”.
It is unclear as to the scope of connecting members encompassed by the phrase “several connecting members” and scope of connecting members specifically excluded by the phrase “several connecting members” because it is unclear as to what limitations the term “several” definitely imparts on the claimed connecting members. Dependent claims are rejected for dependency. 
Claim 3 recites, “several recessed fastening holes”.
It is unclear as to the scope of recessed fastening holes encompassed by the phrase “several recessed fastening holes” and scope of recessed fastening holes specifically excluded by the phrase “several recessed fastening holes” because it is unclear as to what limitations the term “several” definitely imparts on the claimed recessed fastening holes. Dependent claim is rejected for dependency. 
Claim 8 recites, “several chamfered portions”.
It is unclear as to the scope of chamfered portions encompassed by the phrase “several chamfered portions” and scope of chamfered portions specifically excluded by the phrase “several chamfered portions” because it is unclear as to what limitations the term “several” definitely imparts on the claimed chamfered portions.
Claim 9 recites, “several reinforcing bead portions”.
It is unclear as to the scope of reinforcing bead portions encompassed by the phrase “several reinforcing bead portions” and scope of reinforcing bead portions specifically excluded by the phrase “several reinforcing bead portions” because it is unclear as to what limitations the term “several” definitely imparts on the claimed reinforcing bead portions.
Claim 9 recites the limitation "the outer side of the panel part" on line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Amending “the outer side of the panel part” to “an outer side of the panel part” would overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (U.S. Pub. No. 2012/0103714 A1).
With regard to claim 1, Choi et al. discloses a battery storage device for an electric vehicle, comprising: 
a case having a side disposed along an edge of the case (the combination of components 100 and 220 depicted in Fig. 2-8 cited to read on the claimed “case” as it forms the outer most housing structure for battery module 300; see Fig. 2 depicting the cited case having a bottom side disposed along a bottom edge of the cited case),
the case having a space for mounting a battery module inside the side (see Fig. 2 and Fig. 6 depicting the cited case having a space for mounting a battery module 300 inside the cited bottom side); and 
a reinforcing panel disposed between the side of the case and the battery module, mounted and fixed to the battery module (210 including 218 depicted in Fig. 5-8 as disposed between the cited bottom side of the cited case at component 220 and the cited battery module 300 and mounted and fixed to the cited battery module 300 at battery pack mounting portion 217 cited to read on the claimed “reinforcing panel” as it mechanically reinforces the cited case), and having 
at least one or more reinforcing members to reduce impact energy in a collision (218, Fig. 7).
With regard to claim 2, Choi et al. discloses a battery storage device for an electric vehicle, comprising: 
a case having a side disposed along an edge of the case (the combination of components 100 and the bottom half of lower plate 220 depicted in Fig. 2-8 cited to read on the claimed “case” as it forms the outer most housing structure for battery module 300; see Fig. 2 depicting the cited case having a bottom side disposed along a bottom edge of the cited case),
the case having a space for mounting a battery module inside the side (see Fig. 2 and Fig. 6 depicting the cited case having a space for mounting a battery module 300 inside the cited bottom side); and 
a reinforcing panel disposed between the side of the case and the battery module, mounted and fixed to the battery module (the combination of 210 and the top half of bottom plate 220 including 218 depicted in Fig. 5-8 as disposed between the cited bottom side of the cited case at the bottom half of component 220 and the cited battery module 300 and mounted and fixed to the cited battery module 300 at battery pack mounting portion 217 cited to read on the claimed “reinforcing panel” as it mechanically reinforces the cited case), and having 
at least one or more reinforcing members to reduce impact energy in a collision (218, Fig. 7); wherein the reinforcing panel includes:
a vibration absorption part comprising an inner side facing the battery module, extending along the battery module (such as 210 including 218 depicted in Fig. 5-8 as comprising a top inner side facing the cited battery module and extending horizontally along the battery module and cited to read on the claimed “vibration absorption part” as it includes impact absorbing member 218 and is structurally capable of absorbing vibration from the cited case to the cited battery module), and including 
an elastic material that absorbs impact energy (see [0050] and [0042] citing materials having some degree of elasticity and structurally capable of absorbing impact energy); and 
a panel part disposed to face an outer side of the vibration absorption part, coupled to the vibration absorption part through several connecting members, extending along the vibration absorption part, and including a rigid material (such as the top half of lower plate 220 depicted in Fig. 5-7 as disposed to face an outer bottom side of the cited vibration absorption part 210/218, coupled to the cited vibration absorption part at component 210 through several connecting members 221, extending along the cited vibration absorption part, and including a rigid material as [0042] teaches materials reinforced with fibers having some degree of rigidity).
With regard to claim 5, Choi et al. discloses wherein
the vibration absorption part is coupled to the battery module by bonding the inner side of the vibration part to the battery module (see Fig. 8 depicting bolt in component 215 of the cited vibration absorption part 210 which is coupled to the cited battery module by bonding, or joining securely by pressure, the inner side of the vibration part to the battery module).
With regard to claim 6, Choi et al. discloses wherein
fastening members extending toward the battery module through the vibration absorption part are disposed at an upper end of the panel part (as depicted in Fig. 7-8, fastening members I1 extending toward the cited battery module through a portion of the cited vibration absorption part 210 at 215 are disposed at an upper/top end of the cited panel part), and
the panel part and the battery module are coupled by the fastening members (the cited panel part and the cited battery module are cited to read on the claimed coupled by the fastening members because the cited fastening members I1 mechanically couple the cited battery module to the cited panel part through the vibration absorption part).
With regard to claim 7, Choi et al. discloses wherein
recessions that are recessed downward are formed at positions corresponding to the fastening members on an upper end of the vibration absorption part (see Fig. 8 depicting recessions that are recessed downward into the top surface of 215 and are formed at positions corresponding to the cited fastening members I1 on an upper/top end of the cited vibration absorption part 210).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Pub. No. 2012/0103714 A1) in view of Fujin et al. (JP 7002270 B2).
With regard to claims 3, 9, and 10, dependent claim 2 is anticipated by Choi et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Choi et al. discloses a case with a bottom side having a double wall (recall 210 and 220) in which the walls are connected to each other with connecting members (recall 221, Fig. 6) but does not disclose the connecting members inserted in fastening holes formed on the vibration absorption part.
However, Fujin et al. teaches a battery storage device (see Fig. 1) and teaches a case with a bottom side having a double wall (see 26 and 42, Fig. 3). 
Fujin et al. teaches several recessed fastening holes are formed on the inner side of the top wall part so that the connecting members are inserted therein (see Fig. 2-3 depicting several holes 36a formed on the inner/top side of the top wall part 42 so that the connecting members 52 are inserted therein, which are cited to read on the claimed “recessed fastening holes” because the holes are recessed within bottom wall part 26 and form a recess in top wall part 42). 
Fujin et al. teaches the connecting members 52 are inserted in the fastening holes 36a from the inner/top side of the top wall part 42 and fasten through the bottom wall part 26 (see Fig. 3).
Fujin et al. teaches wherein several reinforcing bead portions protruding and extending up and down are disposed at portions, where the connecting members are not fastened, on the outer side of the bottom wall part, and are spaced apart from each other in a longitudinal direction of the bottom wall part (as depicted in Fig. 2-3, several reinforcing bead portions at 32/30 corresponding to component 72 protruding and extending up and down are disposed at portions, where the cited connecting members 52 are not fastened, on the outer/bottom side of the bottom wall part, and are spaced apart from each other in a longitudinal direction of the bottom wall part).
Fujin et al. teaches wherein shock-absorbing pads are disposed on outer sides of an upper portion and a lower portion of the bottom wall part and extend in a longitudinal direction of the bottom wall part (as depicted in Fig. 2-3, shock-absorbing pads 50/70 are disposed on outer sides of an upper portion Z2 and a lower portion Z1 of the bottom wall part and extend in a longitudinal direction Y of the bottom wall part).
Fujin et al. teaches the connecting design of the top and bottom wall parts includes shock absorbing member 50 which is capable of absorbing a shock load (see Fig. 3).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the bottom side of the case of Choi et al., which is a double wall structure, to include the connecting design cited in Fujin et al. because it would have provided for a connecting design for the cited vibration absorption part and panel part capable of absorbing a shock load.
With regard to claim 4, dependent claim 3 is obvious over Choi et al. in view of Fujin et al. under 35 U.S.C. 103 as discussed above. Choi et al., as modified above, discloses wherein
portions through which the connecting members pass are recessed inward on an outer side of the panel part, so the connecting members do not protrude from the outer side of the panel part (see Fig. 3 of Fujin et al. depicting portions through which the connecting members 52 pass are recess inward on an outer side of the bottom wall part 26 at 30/32, so the connecting members 52 do not protrude from the outer side of the bottom wall part 26 which , as modified into the device of Choi et al. above, would provide for portions through which the cited connecting members pass are recessed inward on an outer/bottom side of the cited panel part, so the cited connecting members do not protrude from the outer side of cited the panel part).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Pub. No. 2012/0103714 A1) in view of Kraehenbuehl et al. (EP 3054359 A1).
With regard to claim 8, dependent claim 6 is anticipated by Choi et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Choi et al. discloses wherein the upper end of the panel part bends and extends inwards (see Fig. 6 depicting upper/top end of the panel part at 221 bending and extending inwards at insertion portion 221 for insertion of connector projection 214) but does not disclose several chamfered portions.
However, Kraehenbuehl et al. discloses a battery storage device (see Abstract) and teaches the edges of an insertion portion can comprise chamfered portions so as to facilitate insertion (see [0012]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the insertion portion 221 of Choi et al. to include chamfered portions, as suggested by Kraehenbuehl et al., because it would have provided for facilitation of insertion of the connector projection 214. Choi et al., as modified by Kraehenbuehl et al. above, discloses the cited chamfered portions, recall on each insertion portion 221 of Choi et al., disposed to be spaced from each other at the upper/top end of the cited panel part and are spaced from each other in a longitudinal direction of the cited panel part at each insertion portion 221.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        August 12, 2022